DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:

Amend the third paragraph of claim 13 as follows:
a reading unit configured to detect a use history of the liquid discharging device that is indicated by a sheet material which is part of the liquid discharging device, the use history indicating whether or not liquid has been previously discharged by a discharging portion of the liquid discharging device;

Allowable Subject Matter
Claims 1-4, 6-7, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Nemoto Kyorindo JP 2009050289, does not teach nor fairly suggests the invention as claimed, a liquid discharging device to be mounted on a mounting portion of a liquid dispensing apparatus, the liquid discharging device comprising: a base member of a flat planar shape with engaging portions for mounting to a mounting portion of a liquid dispensing apparatus; a discharging portion on the base member and configured to discharge a liquid based on a control signal from the liquid dispensing apparatus; and a sheet material connected to the discharging portion and configured to indicate a use history of whether or not the liquid has been discharged from the discharging portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gantenbein; Stefan et al.; Ferri; Joseph E. et al.; and Moses; Albert J. disclose dispensing devices including indicators. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798